        9:19-cv-03073-BHH             Date Filed 10/26/20         Entry Number 12          Page 1 of 11




                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF SOUTH CAROLINA
                                        BEAUFORT DIVISION


    Christopher Young,                           )             Civil Action No. 9:19-cv-3073-BHH
                                                 )
                                      Plaintiff, )
                         v.                      )
                                                 )                     Opinion and Order
    Argos USA, LLC,                              )
                                                 )
                                    Defendant. )


           This matter is before the Court on Defendant Argos USA, LLC’s (“Defendant” or

“Argos”) motion to dismiss Plaintiff Christopher Young’s (“Plaintiff” or “Young”) complaint

for failure to state any claim upon which relief may be granted. (ECF No. 3.) For the

reasons set forth in this Order, the motion to dismiss is granted.

                                               BACKGROUND

           Plaintiff Young formerly worked as a sales manager for Defendant Argos, a

supplier of concrete for residential and commercial construction projects throughout

southeast coastal South Carolina and southeast coastal Georgia. Plaintiff brought this

action in the Jasper County Court of Common Pleas asserting claims for: (1) wrongful

discharge in violation of public policy; (2) defamation; (3) retaliatory termination in

violation of the False Claims Act (“FCA”), 31 U.S.C. § 3730(h); and (4) abuse of process.

(Compl., ECF No. 1-2.) Defendant removed the case to this Court premised on both

federal question jurisdiction and diversity jurisdiction. (ECF No. 1.)

           Plaintiff began working for Argos in 2010 when Argos acquired Plaintiff’s previous

employer.1 (Compl. ¶ 7.) According to Plaintiff, within weeks of taking his position as sales

1   The allegations in Plaintiff’s complaint are assumed to be true for purposes of the instant motion to dismiss.

                                                         1
      9:19-cv-03073-BHH            Date Filed 10/26/20         Entry Number 12          Page 2 of 11




manager for Argos, he observed alleged price fixing and other anti-competitive activities.

(Id. ¶ 8.) Plaintiff avers that, between early 2010 and late 2011, he reported these

activities to Pat Mooney, President of Argos Southeast. (Id. ¶ 9.) Plaintiff further avers

that Mr. Mooney threatened him and told him never to give Mooney information about

such activities again, so that Mooney could maintain willful blindness of illegal activity at

the company. (Id. ¶ 10.)

        Beginning in late 2011 and continuing through December 2012, Plaintiff met with

representatives of the Federal Bureau of Investigation (“FBI”) and the Department of

Justice (“DOJ”). (Id. ¶ 11.) During these meetings Plaintiff provided information and

evidence concerning what he believed to be price fixing and other anti-competitive

activities by Argos and its alleged co-conspirators. (Id. ¶¶ 11–12.) Based on this

information, Plaintiff became the relator in a qui tam action against Argos and the alleged

co-conspirators. (Id. ¶ 13.) Plaintiff’s complaint does not include any further facts about

this qui tam action, such as when it was filed, where it was filed, or its outcome. (See

Compl.) However, the public docket of the United States District Court for the Southern

District of Georgia reflects that the qui tam action was filed on April 17, 2013 and

administratively closed on December 16, 2014 after both the United States and the State

of Georgia declined to intervene. See U.S. ex rel. Young v. Lafarge S.A., et al., No. 4:13-

cv-0095-WTM-GRS (S.D. Ga.).2 The Georgia district court did not order the unsealing of

the qui tam action until June 29, 2017. Id. Doc. 41. This was approximately one year after




2 The Court takes judicial notice of the filings in the qui tam action, which are matters of public record. See
Phillips v. Pitt Ctr. Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (stating courts “may properly take judicial
notice of matters of public record”); Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th Cir. 1989)
(noting the “most frequent use of judicial notice of ascertainable facts is in noticing the content of court
records”).

                                                      2
     9:19-cv-03073-BHH         Date Filed 10/26/20    Entry Number 12      Page 3 of 11




Plaintiff was terminated on July 7, 2016. (See Compl. ¶ 19.) Plaintiff asserts that, despite

the qui tam action remaining sealed while he was employed at Argos, Greg Melton and

other Argos managers suspected him of being the whistleblower. (Id. ¶¶ 15–17.) Plaintiff

further asserts that “[Argos] gained access to the qui tam complaint prior to it being

unsealed, which confirmed Plaintiff’s identity as the whistleblower.” (Id. ¶ 16.) The

complaint in the instant case does not include any further facts about this alleged access

to the sealed qui tam complaint, such as who gained access, how the access was

obtained, or when the discovery occurred. (See Compl.) Nevertheless, Plaintiff alleges

that an unspecified individual at Argos terminated his employment “in retaliation for

informing the government about [Argos’] illegal activities and for bringing an action against

[Argos] under the False Claims Act.” (Id. ¶ 19.)

       On June 7, 2018, Argos filed a complaint against Young in the United States

District Court for the Northern District of Georgia alleging, among other things, claims for

misappropriation of trade secrets (the “Georgia Action”). (Id. ¶ 21.) Plaintiff asserts that

Argos’ complaint in the Georgia Action contained allegations which Argos knew to be

false. (Id. ¶ 26.) Plaintiff further claims that Argos “published or caused to be published

false and defamatory statements about Plaintiff, similar to those in [Argos’] civil action, in

trade publications.” (Id. ¶ 27.) Plaintiff’s complaint does not identify any specific allegedly

defamatory statements Argos made either in the Georgia Action or in trade publications.

       Defendant filed the instant motion to dismiss on October 30, 2019. (ECF No. 3.)

Plaintiff responded on November 13, 2019. (ECF No. 6.) Defendant filed a reply on

November 20, 2019. (ECF No. 10.) The matter is ripe for disposition and the Court now

issues the following ruling.



                                              3
     9:19-cv-03073-BHH        Date Filed 10/26/20     Entry Number 12      Page 4 of 11




                                 STANDARD OF REVIEW

       A motion to dismiss for failure to state a claim upon which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6) “challenges the legal sufficiency of

a complaint, considered with the assumption that the facts alleged are true.” Francis v.

Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009) (internal citations omitted). “To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting

Twombly, 550 U.S. at 556)). Although the allegations in a complaint generally must be

accepted as true, that principle “is inapplicable to legal conclusions,” and the Court is “not

bound to accept as true a legal conclusion couched as a factual allegation.” Id. (citations

and quotation marks omitted). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully. Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s

liability, it ‘stops short of the line between possibility and plausibility of entitlement to

relief.’” Id. at 678 (quoting Twombly, 550 U.S. at 557). Stated differently, “where the well-

pleaded facts do not permit the court to infer more than the mere possibility of misconduct,

the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’”

Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). Still, Rule 12(b)(6) “does not countenance . . .

dismissals based on a judge’s disbelief of a complaint’s factual allegations.” Colon Health

Centers of Am., LLC v. Hazel, 733 F.3d 535, 545 (4th Cir. 2013) (quoting Neitzke v.



                                              4
     9:19-cv-03073-BHH        Date Filed 10/26/20     Entry Number 12      Page 5 of 11




Williams, 490 U.S. 319, 327 (1989)). “A plausible but inconclusive inference from pleaded

facts will survive a motion to dismiss . . . .” Sepulveda-Villarini v. Dep’t of Educ. of Puerto

Rico, 628 F.3d 25, 30 (1st Cir. 2010).

                                       DISCUSSION

       A. Claim for Wrongful Discharge in Violation of Public Policy

       “[I]t is well-established that a public policy discharge claim is proper only when a

plaintiff has no available statutory remedy.” Smith v. Sam Carbis Sols. Grp., LLC, No.

4:16-CV-2320-RBH-TER, 2016 WL 11200718, at *4 (D.S.C. Nov. 15, 2016), report and

recommendation adopted, No. 4:16-CV-2320-RBH-TER, 2017 WL 874983 (D.S.C. Mar.

6, 2017) (collecting cases dismissing public policy discharge claims where the plaintiff

had an available remedy under a state or federal statute); see Heyward v. Monroe, 166

F.3d 332, 1998 WL 841494, *4 (4th Cir. 1998) (applying South Carolina law and holding

public policy discharge claim was not allowed where employee had remedy under Title

VII). In Bury v. Force Prot., Inc., No. 2:09-CV-1708-DCN, 2011 WL 2535252 (D.S.C. June

6, 2011), Judge Norton dismissed the plaintiff’s public policy discharge claim where it was

“based on the same allegations which support[ed] his claims arising under . . . the FCA.”

Id. at *2, report and recommendation adopted, No. 2:09-CV-1708-DCN, 2011 WL

2550849 (D.S.C. June 27, 2011). The court stated that because the plaintiff “[sought] a

remedy for his claims under . . . the FCA, . . . he may not pursue a separate state law

public policy cause of action.” Id. (citation omitted). In the instant case, Plaintiff’s public

policy discharge claim is indisputably based on the same allegations as his FCA

retaliatory discharge claim (see Compl. ¶¶ 7–24, 30–33), and the public policy claim is

therefore subject to dismissal.



                                              5
     9:19-cv-03073-BHH       Date Filed 10/26/20     Entry Number 12       Page 6 of 11




       The Court would note that Plaintiff’s public policy discharge claim is also subject

to dismissal on the independent basis that it fails to adequately allege such a claim. In

South Carolina, the public policy exception to the at-will employment doctrine is narrow

and only applies when an employer requires an employee to violate the law, or when the

reason for the employee’s termination was itself a violation of criminal law. Lawson v.

S.C. Dep’t of Corr., 32 S.E.2d 259, 260–61 (S.C. 2000). Plaintiff’s complaint does not

allege that Argos required him to violate the law as a condition of his employment, or that

his termination was itself a violation of criminal law. (See Compl.) Accordingly, Plaintiff’s

public policy discharge claim is subject to dismissal on this additional basis.

       B. Defamation Claim

       Plaintiff’s defamation claim is premised on allegedly false statements that Argos

made about Plaintiff, with knowledge that the statements were false, in the Georgia Action

and in unspecified trade publications. (See id. ¶¶ 25–29.) As to the portion of the claim

that is premised on Argos’ allegations against Plaintiff in the Georgia Action, Plaintiff

cannot maintain such a claim. “South Carolina has long recognized that relevant

pleadings, even if defamatory, are absolutely privileged.” Pond Place Partners, Inc. v.

Poole, 567 S.E.2d 881, 893 (S.C. Ct. App. 2002) (citations omitted). “‘When a

communication is absolutely privileged, no action lies for its publication, no matter what

the circumstances under which it is published, i.e., an action will not lie even if the report

is made with malice.’” Id. at 892 (quoting Hainer v. American Med. Intern., Inc., 492 S.E.2d

103, 106 (1997)). “The absolute privilege for statements related to judicial proceedings is

broad and encompasses any relevant statement including communications between

counsel, statements made by counsel to a prospective witness, arguments or statements



                                              6
     9:19-cv-03073-BHH        Date Filed 10/26/20     Entry Number 12       Page 7 of 11




by counsel in course of proceeding, any statements made by witnesses in the course of

the proceedings and even statements in the course of negotiation of a settlement.” Meyer

v. McGowan, No. 2:16-CV-0777-RMG-MGB, 2018 WL 4941134, at *7 (D.S.C. July 31,

2018), report and recommendation adopted, No. 2:16-CV-0777-RMG, 2018 WL 4300121

(D.S.C. Sept. 10, 2018) (internal quotation marks and citation omitted). Accordingly,

Argos’ statements in the Georgia Action enjoy absolute privilege and cannot serve as the

basis for Plaintiff’s defamation claim.

       With respect to the portion of Plaintiff’s defamation claim premised on alleged

defamatory statements in trade publications, the claim also fails. Plaintiff’s complaint does

not identify: (1) who made the allegedly defamatory statements; (2) when the statements

were made; (3) how the statements were made; (4) the “trade publications” in which the

statements were published; or (5) the substance of the alleged statements. A claim for

defamation must state the alleged defamatory statement(s) as well as the “time, place,

medium, and listener of the alleged defamatory statements.” Gentry v. Bioverativ U.S.

LLC, No. 2:19-CV-0873-MBS, 2019 WL 3802476, at *9 (D.S.C. Aug. 13, 2019) (internal

quotation marks and citation omitted). Plaintiff’s claim includes none of these things and

therefore lacks sufficient factual matter to state a plausible claim for relief. Iqbal, 556 U.S.

at 678.

       C. Retaliatory Discharge in Violation of False Claims Act, 31 U.S.C. §3730(h)

       “[T]o sufficiently plead a § 3730(h) retaliation claim and thus survive a motion to

dismiss, a plaintiff must allege facts sufficient to support a ‘reasonable inference’ of three

elements: (1) he engaged in protected activity; (2) his employer knew about the protected

activity; and (3) his employer took adverse action against him as a result.” U.S. ex rel.



                                               7
     9:19-cv-03073-BHH       Date Filed 10/26/20     Entry Number 12       Page 8 of 11




Grant v. United Airlines, Inc., 912 F.3d 190, 200 (4th Cir. 2018) (citations omitted). It is

uncontested that Plaintiff engaged in protected activity. However, Plaintiff’s claim fails to

plausibly allege facts to support the second and third elements of an FCA retaliation claim.

       While Plaintiff’s complaint includes the assertion that Argos gained access to the

qui tam complaint before it was unsealed (see Compl. ¶ 16), the assertion is conclusory

and unsupported by any factual specificity regarding who gained access, when such

access was obtained, or how the access came about. Thus, even accepting Plaintiff’s

factual allegations as true, the complaint contains insufficient information to “nudge[] [his]

claim[] across the line from conceivable to plausible.” Twombly, 550 U.S. at 570.

       Similarly, Plaintiff’s theory of causation cannot survive Rule 8’s plausibility

requirement. Accepting his allegations as true, Plaintiff provided information to the FBI

and the DOJ from late 2011 through December 2012 and became the relator in a qui tam

action which was administratively closed on December 16, 2014. (Compl. ¶¶ 11, 13); U.S.

ex rel. Young v. Lafarge S.A., et al., No. 4:13-cv-0095-WTM-GRS, Doc. 27 (S.D. Ga. Dec.

16, 2014). Plaintiff’s follow on allegation that Argos’ terminated him in July 2016 in

retaliation for the qui tam action is unsupported by additional facts (see Compl. ¶ 19) and

requires an unsupported inference of causal connection. The complaint does not identify

the decision-maker who fired Plaintiff, whether that individual had knowledge of the qui

tam action, or how that individual allegedly had such knowledge. (see Compl.) Moreover,

the year-and-a-half delay between when the qui tam action was administratively closed

and Plaintiff’s termination undercuts Plaintiff’s causation theory. Simply put, Plaintiff’s

allegations do not “allege a factual predicate concrete enough to support his conclusory

statement that he was retaliated against because of conduct protected under the FCA.”



                                              8
     9:19-cv-03073-BHH       Date Filed 10/26/20     Entry Number 12       Page 9 of 11




U.S. ex rel. Karvelas v. Melrose-Wakefield Hosp., 360 F.3d 220, 240 (1st Cir. 2004)

(affirming district court’s dismissal of FCA retaliation claim with prejudice pursuant to Rule

12(b)(6)), abrogated on other grounds by Allison Engine Co. v. U.S. ex rel. Sanders, 553

U.S. 662 (2008).

       D. Abuse of Process Claim

       “The abuse of process tort provides a remedy for one damaged by another’s

perversion of a legal procedure for a purpose not intended by the procedure.” Food Lion,

Inc. v. United Food & Commercial Workers Int’l Union, 567 S.E.2d 251, 253 (S.C. Ct. App.

2002) (citing Huggins v. Winn–Dixie Greenville, Inc., 153 S.E.2d 693, 695 (1967)). “A

plaintiff alleging abuse of process in South Carolina must assert two essential elements:

1) an ulterior purpose, and 2) a willful act in the use of the process not proper in the

conduct of the proceeding.” Id. (internal quotation marks and citations omitted). “An

ulterior purpose exists if the process is used to gain an objective not legitimate in the use

of the process.” Id. (internal quotation marks and citations omitted). “An allegation of an

ulterior purpose or ‘bad motive,’ standing alone, is insufficient to assert a claim for abuse

of process.” Id. at 255.

       The improper purpose usually takes the form of coercion to obtain a
       collateral advantage, not properly involved in the proceeding itself, such as
       the surrender of property or the payment of money, by the use of the
       process as a threat or club. There is, in other words, a form of extortion, and
       it is what is done in the course of negotiation, rather than the issuance or
       any formal use of the process itself, which constitutes the tort.

Swicegood v. Lott, 665 S.E.2d 211, 214 (S.C. Ct. App. 2008) (citing Huggins, 153 S.E.2d

at 694). The “willful act” element “comprises three components: 1) a willful or overt act 2)

in the use of the process 3) that is improper because it is either (a) unauthorized or (b)

aimed at an illegitimate collateral objective.” Food Lion, 567 S.E.2d at 254 (internal

                                              9
    9:19-cv-03073-BHH       Date Filed 10/26/20     Entry Number 12      Page 10 of 11




quotation marks and citation omitted).

       In the instant case, Plaintiff does not allege that Argos is using the Georgia Action

“to coerce [him] to do some collateral thing which he could not be legally and regularly

compelled to do.” Hickey v. Resolution Mgmt. Consultants, Inc., No. 2:12-CV-0707-PMD,

2012 WL 2512937, at *4 (D.S.C. June 29, 2012) (citing Huggins, 153 S.E.2d at 696).

Rather, the complaint baldly asserts the Georgia Action is an abuse of process “in that it

was intended primarily to be a privileged manner in which to libel the Plaintiff.” (Compl. ¶

36.) The only additional fact that is pled to support this assertion is that the

“aforementioned lawsuit against Plaintiff was fifty-five (55) pages and contained

allegations which went far beyond that mandated by the rules of pleading.” (Id. ¶ 35.)

       Plaintiff has failed to state a plausible claim for abuse of process because he has

not adequately alleged the “ulterior purpose” element or the “willful act” element.

Notwithstanding his conclusory assertion that the Georgia Action was intended as a

means to make libelous statements against Plaintiff, the mere filing of a complaint alleging

misappropriation of trade secrets does not amount to the type of collateral extortion or

coercion necessary to substantiate the ulterior purpose element of a claim for abuse of

process. See Concordia Pharm. Inc. SARL v. Lazarus Pharm. Inc., No. 6:18-CV-1658-

HMH-JDA, 2019 WL 2502212, at *7 (D.S.C. May 17, 2019), report and recommendation

adopted Concordia Pharm. Inc., S.A.R.L. v. Lazarus Pharm., Inc., No. 6:18-CV-1658-

HMH, 2019 WL 2502189 (D.S.C. June 17, 2019) (granting motion to dismiss and holding

that the filing of a lawsuit to recover damages and prevent the misappropriation of trade

secrets did not constitute an abuse of process). Additionally, the fact that Argos’ complaint

in the Georgia Action was fifty-five pages long is immaterial and does not suffice to satisfy



                                             10
    9:19-cv-03073-BHH        Date Filed 10/26/20    Entry Number 12      Page 11 of 11




the willful act element. “‘Some definite act or threat not authorized by the process, or

aimed at an objective not legitimate in the use of the process, is required; and there is no

liability where the defendant has done nothing more than carry out the process to its

authorized conclusion, even though with bad intentions.’” Huggins, 153 S.E.2d at 694

(quoting Prosser, Handbook of the Law of Torts, Second Edition, Section 100, pp. 668,

669). Plaintiff’s complaint does not allege that Argos engaged in any unreasonable,

unauthorized, or illegitimate action outside the normal bounds of litigation, and the willful

act element of the abuse of process claim is not satisfied.

                                      CONCLUSION

       For the reasons set forth above, Defendant Argos USA, LLC’s motion to dismiss

the complaint pursuant to Rule 12(b)(6) (ECF No. 3) is GRANTED, and this action is

dismissed with prejudice.

       IT IS SO ORDERED.

                                          /s/ Bruce Howe Hendricks
                                          United States District Judge

October 23, 2020
Charleston, South Carolina




                                             11
